DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically to the independent claim 1, the limitations recited in claim 1 “a malfunctioning device is a target trajectory generation device having malfunction among the one or more target trajectory generation devices, the vehicle traveling control device is configured to execute, when the malfunctioning device does not exist, the vehicle traveling control based on the first target trajectory output from the one or more target trajectory generation devices, and the vehicle traveling control device is configured to stop, when the malfunctioning device exists,” is not understood by the examiner neither a clear explanation is provided within the specification. A malfunctioning device being present and not present understood to be a device that causes malfunction within the vehicle? Why would a malfunctioning device be present within the vehicle? Or is it a malfunctioning detection device that detects the malfunction and provide an instruction to the autonomous vehicle for alternative driving. 
Examiner cannot properly treat the claims on their merits based on the unclear limitation presented within the claims. A proper clarification is respectfully requested. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210269063 and US 20210237752. In addition to applicant’s disclosure of the prior art of records, these references provide malfunctioning of the autonomous driving and take actions based on the malfunctions. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619